                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

MONICA KENEALY,

                   Plaintiff,
      v.
                                                       Case No. 19-cv-40-jdp
ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security against plaintiff Monica

Kenealy affirming the Commissioner’s decision and dismissing this case.




      s/ K. Frederickson, Deputy Clerk                           12/02/2019
       Peter Oppeneer, Clerk of Court                               Date
